UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
CARL HOLMES,                                        :
                                                    :   Case No. 20-cv-05522-PGG
                       Plaintiff,                   :
                                                    :
        v.                                          :   NOTICE OF VOLUNTARY
                                                    :   DISMISSAL
TERRAFORM POWER, INC., BRIAN                        :
LAWSON, CAROLYN BURKE,                              :
CHRISTIAN S. FONG, HARRY GOLDGUT,                   :
RICHARD LEGAULT, MARK                               :
MCFARLAND, and SACHIN SHAH,                         :
                                                    :
                       Defendants.                  :
                                                    :
                                                    :


       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Carl Holmes (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

“Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

of the Action is effective upon the filing of this notice.


 Dated: November 5, 2020                                 WEISSLAW LLP


                                                   By
                                                         Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: racocelli@weisslawllp.com

                                                         Attorneys for Plaintiff
